Order, Supreme Court, Bronx County (Anne Targum, J.), entered on or about September 23, 2002, which, inter alia, granted the motion of nonparty respondent Kresch & Kresch for an order directing that nonparty appellant Kutner pay to Kresch & Kresch a portion of the contingency fees for the representation of plaintiff in this action, unanimously affirmed, with costs.
There is no merit to the claim of incoming counsel, appellant Kutner, that Kresch & Kresch, as outgoing counsel, was not entitled to any portion of the contingency fees owing for plaintiffs representation. While Kresch & Kresch made an offer to withdraw, Kutner may not rely on that offer since the offer *345was not accepted by plaintiff. Furthermore, Kutner agreed to an allocation of fees when he ultimately agreed to represent plaintiff. Concur—Nardelli, J.P., Sullivan, Rosenberger, Lerner and Gonzalez, JJ.